      Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 1 of 37



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND




NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED
PEOPLE, et al.,

               Plaintiffs,

       v.                              No. 8:18-cv-00891 PWG

BUREAU OF THE CENSUS, et al.,

               Defendants.



    SUPPLEMENTAL MEMORANDUM OF LAW IN FURTHER SUPPORT OF
               DEFENDANTS’ MOTION TO DISMISS
                 Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 2 of 37


                                                           TABLE OF CONTENTS

INTRODUCTION. ............................................................................................................................................... 1

ARGUMENT. ....................................................................................................................................................... 1

I.          This Case Should Be Dismissed as Non-Justiciable and Meritless. ................................................... 1

            A.          Plaintiffs lack standing. ............................................................................................................... 1

            B.          This case presents a non-justiciable political question. .......................................................... 5

            C.          Plaintiffs’ Enumeration Clause claim is meritless. .................................................................. 6

II.         This Case Is Not Ripe. ............................................................................................................................. 8

            A.          Both Plaintiffs’ own allegations and facts outside the pleadings demonstrate that
                        Plaintiffs’ claim is dependent on future uncertainties. ........................................................... 9

            B.          Census preparations will continue unimpeded despite the lapse in
                        appropriations. ........................................................................................................................... 12

            C.          If found unripe, Plaintiffs’ claim can be heard in 2020. ...................................................... 12

CONCLUSION ................................................................................................................................................... 14




                                                                                  i
                Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 3 of 37


                                                  TABLE OF AUTHORITIES

CASES

Am. Chemistry Council v. Dep’t of Transp.,
 468 F.3d 810 (D.C. Cir. 2006) .......................................................................................................................... 3

Carey v. Klutznick,
  508 F. Supp. 416 (S.D.N.Y.), aff’d, 637 F.2d 834 (2d Cir. 1980) ............................................................... 13

Carey v. Klutznick,
  637 F.2d 834 (2d Cir. 1980) ............................................................................................................................ 13

City of Phila. v. Klutznick,
   503 F. Supp. 663 (E.D. Pa. 1980) .................................................................................................................... 4

City of Willacoochee v. Baldrige,
   556 F. Supp. 551 (S.D. Ga. 1983) .................................................................................................................... 4

Clapper v. Amnesty Int’l USA,
  568 U.S. 398 (2013)........................................................................................................................................ 2, 3

Clatterbuck v. City of Charlottesville,
  708 F.3d 549 (4th Cir. 2013)........................................................................................................................... 11

Confederacion de la Raza Unida v. Brown,
  345 F. Supp. 909 (N.D. Cal. 1972) .................................................................................................................. 7

Gray v. First Winthrop Corp.,
  989 F.2d 1564 (9th Cir. 1993) .................................................................................................................... 13, 4

Kerns v. United States,
  585 F.3d 187 (4th Cir. 2009)........................................................................................................................... 11

Lampkin v. Connor,
  239 F. Supp. 757 (D.D.C 1965), aff’d, 360 F.2d 505 (D.C. Cir. 1966) ........................................................ 4

Loconte v. Montgomery Cty., Maryland,
  2018 WL 3642586 (D. Md. Aug. 1, 2018) .................................................................................................... 11

Lujan v. Defs. of Wildlife,
  504 U.S. 555 (1992)............................................................................................................................................ 1

Mexican Am. Legislative Caucus, Texas House of Representatives v. Texas,
  2013 WL 12315105 (W.D. Tex. Dec. 18, 2013) ............................................................................................ 4

Miller v. Brown,
  462 F.3d 312 (4th Cir. 2006)................................................................................................................. 9, 10, 11



                                                                                ii
                Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 4 of 37


Musari v. Loans,
 2016 WL 4124227 (D. Md. Aug. 3, 2016) .................................................................................................... 11

Nat’l All. for Accessibility, Inc. v. C1 Maryland Bus. Tr.,
  2013 WL 4229262 (D. Md. Aug. 14, 2013) .................................................................................................. 11

Nat’l Law Ctr. on Homelessness & Poverty v. Brown,
  1994 WL 521334 (D.D.C. Sept. 15, 1994).................................................................................................. 4, 7

Ohio Forestry Ass’n v. Sierra Club,
  523 U.S. 726 (1998)...................................................................................................................................... 9, 11

Richmond, Fredericksburg & Potomac Ry. v. United States,
   945 F.2d 765 (4th Cir. 1991)........................................................................................................................... 11

Simon v. E. Ky. Welfare Rights Org.,
  426 U.S. 26 (1976) .............................................................................................................................................. 1

Summers v. Earth Island Inst.,
  555 U.S. 488 (2009)............................................................................................................................................ 3

Tucker v. U.S. Dep’t of Commerce,
  135 F.R.D. 175 (N.D. Ill. 1991) ................................................................................................................... 5, 6

Tucker v. U.S. Dep’t of Commerce,
  958 F.2d 1411 (7th Cir. 1992) .......................................................................................................................... 6

United States v. Garcia,
  855 F.3d 615 (4th Cir. 2017)........................................................................................................................... 11

Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc.,
 454 U.S. 464 (1982)............................................................................................................................................ 3

Virginia v. Reno,
  117 F. Supp. 2d 46 (D.D.C. 2000), aff’d, 531 U.S. 1062 (2001) ................................................................... 9

Williams v. United States,
 50 F.3d 299 (4th Cir. 1995) ............................................................................................................................. 11

Wisconsin v. City of New York,
 517 U.S. 1 (1996) ................................................................................................................................................ 7

Young v. Klutznick,
  497 F. Supp. 1318 (E.D. Mich. 1980) ........................................................................................................... 13

Young v. Klutznick,
  652 F.2d 617 (6th Cir. 1981)........................................................................................................................... 13

Zak v. Chelsea Therapeutics Int’l, Ltd.,
  780 F.3d 597 (4th Cir. 2015)..................................................................................................................... 10, 11

                                                                                 iii
                Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 5 of 37


STATUTES

13 U.S.C. § 141(a) ........................................................................................................................................... 13, 14

Census Act of 1790,
  1 Stat. 101 (1790).............................................................................................................................................. 14

An Act to Extend the Time for Completing the Third Census,
  2 Stat. 658 (1811).............................................................................................................................................. 14

An Act to Provide for Taking the Fourth Census,
  3 Stat. 548 (1820).............................................................................................................................................. 14

An Act to Amend the Act Entitled “An Act to Provide for Taking the Fourth Census,”
  3 Stat. 643 (1821).............................................................................................................................................. 14

An Act to Amend the Act for Taking the Fifth Census,
  4 Stat. 439 (1831).............................................................................................................................................. 14

An Act to Amend the Act Entitled “An Act to Provide for Taking the Sixth Census,”
  5 Stat. 452 (1841).............................................................................................................................................. 14

An Act Providing for the Taking of the Seventh and Subsequent Censuses,
  9 Stat. 445 (1850).............................................................................................................................................. 14

An Act to Provide for Taking the Tenth and Subsequent Censuses,
  20 Stat. 473 (1879)............................................................................................................................................ 14

OTHER AUTHORITIES

State of the Union, President John Quincy Adams, December 2, 1828,
   http://www.creatinghistory.com/john-quincy-adams-state-of-the-union-december-2-1828/ ........... 14




                                                                                 iv
           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 6 of 37


                                           INTRODUCTION

        Pursuant to the Court’s January 14, 2019 Order, ECF 58, Defendants submit this supplemental

memorandum of law in further support of Defendants’ motion to dismiss. Specifically, Defendants assert

that: (a) like other census cases, this case should be dismissed at the pleading stage for lack of jurisdiction

and/or failure to state a claim; or, alternatively, (b) Plaintiffs’ claim should be dismissed as unripe for

judicial review in light of evolving 2020 Census preparations, which the Court may consider.

                                               ARGUMENT

I.      This Case Should Be Dismissed as Non-Justiciable and Meritless.

        For the reasons set forth in Defendants’ motion to dismiss and at the January 14, 2019 oral

argument, the Court should dismiss Plaintiffs’ First Amended Complaint (“FAC”) for want of Article III

standing or should find that this case presents a non-justiciable political question. Mot. to Dismiss, at 7–

16, 18–25, ECF No. 43 (“Defs.’ Mem.”); Reply Mem. of Law in Further Supp. of Defs.’ Mot. to Dismiss,

at 2–7, 9–14, ECF No. 49 (“Defs.’ Reply Mem.”); Transcript of January 14, 2019 Oral Argument

[hereinafter, “Tr.”] 1–48, 84–90. Courts have commonly dismissed census cases at the pleading stage

for these exact reasons.

        A. Plaintiffs lack standing.

        The “irreducible constitutional minimum” of standing has three elements: (1) a concrete and

particularized injury-in-fact, either actual or imminent; (2) a causal connection between the injury and

defendants’ challenged conduct, such that the injury is “fairly . . . trace[able] to the challenged action of

the defendant”; and (3) a likelihood that the injury suffered will be redressed by a favorable decision.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S.

26, 41-42 (1976)). Plaintiffs meet none of these criteria.

        At the outset, Plaintiffs blatantly allege “possible future injur[ies]”—lost representation and

funding—that are entirely dependent on a “highly attenuated chain of possibilities” insufficient for


                                                      1
            Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 7 of 37


standing. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409, 410 (2013). Indeed, far from plausibly alleging

a “certainly impending” injury, id., Plaintiffs pile speculation atop speculation in four key ways.

        First, Plaintiffs’ hypothetical future injuries rely on the unsupported theory that any purported

deficiencies in 2020 Census preparations will remain deficient for the next two years. 1 Plaintiffs

themselves acknowledge the uncertainty of this proposition, see Defs.’ Mem. at 9 (citing FAC ¶¶ 52–54,

57–58, 67, 91), and both real-world facts and common sense demonstrate its implausibility: the Census

Bureau has since refined, and will continue to refine, its census operations to conduct the best possible

2020 Census. See, infra, Section II.A.

        Second, the FAC lacks any allegations indicating that supposed preparation deficiencies will lead

to a lower self-response rate among minorities and other hard-to-count populations. See Defs.’ Mem. at

10. Plaintiffs advance no allegation that the Census Bureau will fail to reach every household with its

initial mailing, and they concomitantly fail to allege that households who would have self-responded to

the census will not do so now because, for example, the Census Bureau had an Acting Director for about

18 months. See id.; FAC ¶¶ 60–66 (allegations regarding a lack of permanent leadership).

        Third, the FAC is utterly devoid of plausible allegations that the Census Bureau’s extensive

Nonresponse Followup operations—including up to six mailings, six in-person visits, high-quality

administrative records, and proxy responses, see Defs.’ Mem. at 3–5—plus imputation, will count less

people than they otherwise would with different preparations. See id. at 10. As set forth more fully below,

the FAC itself belies any such contention. See, infra, Section I.C.

        Fourth, nothing but pure conjecture supports the theory that, even after the Census Bureau’s

exhaustive Nonresponse Followup operations and imputation, any theoretical undercount would

disproportionately and materially impact Plaintiffs. See Defs.’ Mem. at 11–13; Defs.’ Reply Mem. at 2–4.



        Plaintiffs filed their FAC in June 2018 to correct a minor clerical error in their March 2018
        1

Complaint. All allegations in the FAC therefore relate to purported deficiencies as of March 2018.

                                                     2
            Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 8 of 37


For example, Plaintiffs note the cancellation of a West Virginia test, which would have allowed further

testing in rural areas, FAC ¶ 45, and complain that rural areas generally have less internet access, FAC

¶ 77. But, as Plaintiffs admit, Prince George’s County is not rural; it’s suburban. FAC ¶ 95. Plaintiffs

also decry the readiness of online systems. FAC ¶¶ 75–78, 81–83. But Plaintiffs admit that households

will receive a paper questionnaire if they do not respond online, FAC ¶ 74, and, if Prince George’s County

truly has less internet access, they would be less impacted by online deficiencies than other areas. See FAC

¶ 75.

        At oral argument, Plaintiffs relied heavily on the theory that Plaintiff NAACP is an organization

with members in every state, and thus their hypothetical injuries need not be limited to Prince George’s

County. 2 Tr. 53–54, 65. That would be a novel concept in this litigation because the FAC nowhere

alleges that NAACP has members in every state, and, to the contrary, only identifies NAACP members

that are residents of Prince George’s County. FAC ¶¶ 109–110. But an organization does not have

Article III standing to sue on behalf of its members unless the organization identifies a particular affected

member, not merely a “statistical probability that some of [its] members are threatened with concrete

injury.” Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009). A general reference to unidentified

members is insufficient to confer standing on an organization. Valley Forge Christian Coll. v. Ams. United

for Separation of Church & State, Inc., 454 U.S. 464, 487 n.23 (1982); see also Am. Chemistry Council v. Dep’t of

Transp., 468 F.3d 810, 820 (D.C. Cir. 2006) (“[A]n organization bringing a claim based on associational

standing must show that at least one specifically-identified member has suffered an injury-in-fact. . . . At

the very least, the identity of the party suffering an injury in fact must be firmly established.”).

Accordingly, Plaintiffs’ last-ditch effort to salvage their ill-conceived theory of standing is meritless.



        2
         To the extent Plaintiff NAACP is relying on its diversion of resources for standing, FAC ¶ 111,
that argument fails for the reasons set forth above. Clapper, 568 U.S. at 416 (“[Plaintiffs] cannot
manufacture standing merely by inflicting harm on themselves based on their fears of hypothetical future
harm that is not certainly impending.”).

                                                       3
            Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 9 of 37


        Even if Plaintiffs could traverse the legal gauntlet of this “highly attenuated chain of possibilities,”

they do not plausibly allege that their hypothetical injuries are traceable to Defendants’ census

preparations. See Defs.’ Mem. at 13–15; Defs.’ Reply Mem. at 4–5; Tr. 41–45, 85–86. 3 Likewise, any

theoretical harm to Plaintiffs is not redressable by the Court. Defs.’ Mem. at 15–16; Defs.’ Reply Mem.

at 5–7; Tr. 26, 36–37, 47; see Tr. 22 (the Court acknowledging that it “lacks authority to order the

appropriation of funds,” and “lacks the authority to command the President to nominate and the Senate

to confirm senior executive branch officials,” and noting that Plaintiffs’ requested injunctive relief “seems

to be somewhat problematic”).

        Indeed, courts have commonly dismissed census cases at the pleading stage (in whole or in part)

for lack of standing, even in cases brought post-Census Day. Mexican Am. Legislative Caucus, Tex. House of

Representatives v. Texas, 2013 WL 12315105, at *1 (W.D. Tex. Dec. 18, 2013) (remanding a post-census

case to state court because plaintiff’s alleged harms were not fairly traceable to defendants); Nat’l Law

Ctr. on Homelessness & Poverty v. Brown, 1994 WL 521334, at *9 (D.D.C. Sept. 15, 1994) [“Nat’l Law Ctr.”]

(dismissing certain post-census claims for lack of standing and entering summary judgment for

defendants where defendants had moved to dismiss, or in the alternative for summary judgment, on APA

claims); City of Phila. v. Klutznick, 503 F. Supp. 663, 672 (E.D. Pa. 1980) (dismissing, in a post-census case,

certain parties for lack of standing) City of Willacoochee v. Baldrige, 556 F. Supp. 551, 554 (S.D. Ga. 1983)

(same); Lampkin v. Connor, 239 F. Supp. 757, 766 (D.D.C 1965) (pre-census case dismissed for lack of

standing due to the speculative nature of plaintiffs’ alleged harm), aff’d, 360 F.2d 505 (D.C. Cir. 1966). In

this case—brought over two years before the Census Bureau begins to count a single person—the Court

should do the same.




        3
         For the reasons discussed at oral argument, the recent challenges to a citizenship question on
the 2020 Census do not cast doubt on this conclusion. Tr. 41–45, 85–86.

                                                       4
           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 10 of 37


         B. This case presents a non-justiciable political question.

         The FAC should also be dismissed because this case presents a non-justiciable political question.

As Defendants previously explained, this case implicates not one, but three constitutional powers that

are committed to the Political Branches by the Constitution’s text, none of which provide judicially-

manageable standards. Defs.’ Mem. at 18–25; Defs.’ Reply Mem. at 9–14; see Tr. 22.

         The court’s decision in Tucker v. U.S. Dep’t of Commerce is instructive. 135 F.R.D. 175 (N.D. Ill.

1991).    There, the plaintiffs contended that certain groups—like Hispanics, African Americans,

immigrants, and the homeless—have been “chronically undercounted” in the census, and they alleged a

loss of representation and funding as a result. Id. at 176. The district court in Tucker noted that:

         the only question before [the court] is whether the Census Bureau is doing what it should
         in order to obtain the most accurate count practicable. No districts have been drawn, no
         benefits cut, no actual harm yet suffered by the plaintiffs. This is not a case where the
         plaintiffs have lost political representation, but rather one in which they fear (perhaps with
         some justification) the loss. The question is which of the coordinate branches of
         government is best equipped to deal with plaintiffs’ concern.

Id. at 180. The Tucker court then granted the defendants’ motion to dismiss, concluding that the case was

a non-justiciable political question for three reasons. First, and most importantly, “the Constitution

specifically delegates the census authority to the Congress. Congress has delegated much of that

Constitutional authority to the Census Bureau, which has . . . made a number of policy decisions about

how to achieve the best count practicable.” Id. at 181. Second, “[e]veryone concedes that an accurate

headcount is a goal, but not a practical possibility,” and “the plaintiffs have requested that this court

‘second-guess’ the Census Bureau’s judgment about the proper manner in which to conduct the census.”

Id. at 182. Finally, a statistical adjustment to correct an undercount in the census “is purely a policy

determination;” “[e]ach of the available methods has its own advantages and disadvantages and the body

best equipped to choose one over the other is that which is vested with authority to decide policy—

Congress, through the Census Bureau.” Id.



                                                       5
          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 11 of 37


        On appeal, the Seventh Circuit affirmed. Tucker v. U.S. Dep’t of Commerce, 958 F.2d 1411, 1417

(7th Cir. 1992) (Posner, J.). Although the majority did not explicitly rely on the political question doctrine,

the court based its decision on the same concerns that undergird the doctrine:

        [t]he Constitution directs Congress to conduct a decennial census, and the implementing
        statutes delegate this authority to the Census Bureau. . . [Y]ou might as well turn [this
        case] over to a panel of statisticians and political scientists and let them make the decision,
        for all that a court could do to add to its rationality or fairness.

Id. at 1417–18 (7th Cir. 1992) (citations omitted); id. at 1419 (Ripple, J., concurring) (finding that the case

presented a nonjusticiable political question).

        Both the reasoning and holding of Tucker apply here tenfold. There, as here, the plaintiffs

contended that certain groups—including African Americans—have been “chronically undercounted” in

the census, and they alleged a loss of representation and funding as a result. Tucker, 135 F.R.D. at 176.

There, as here, the plaintiffs alleged that the Census Bureau is not “doing what it should in order to obtain

the most accurate count.” Id. at 180. There, as here, the plaintiffs simply “fear” a loss of representation.

Id. There, as here, the Census Bureau “made a number of policy decisions about how to achieve the best

count practicable.” Id. at 181. There, as here, “the plaintiffs have requested that this court ‘second-

guess’ the Census Bureau’s judgment about the proper manner in which to conduct the census.” Id. at

182. And there, as here, “[e]ach of the available methods has its own advantages and disadvantages and

the body best equipped to choose one over the other is that which is vested with authority to decide

policy—Congress, through the Census Bureau.” Id. In sum, “[t]he plaintiffs are not asking [the Court]

to decree equality.” Tucker, 958 F.2d at 1418. They are asking the Court “to take sides in a dispute among

statisticians, demographers, and census officials concerning” preparations for the largest census in

American history. Id. This case is a non-justiciable political question.

        C. Plaintiffs’ Enumeration Clause claim is meritless.

        Even if this case were justiciable (and ripe for review, see, infra, Section II.), Plaintiffs’ Enumeration

Clause claim should be dismissed. See Defs.’ Mem. at 25–30; Defs.’ Reply Mem. at 14–15; Tr. 36–39; 88–

                                                        6
            Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 12 of 37


89. As the Court recognized, Tr. 16, Congress—and through Congress, the Secretary of Commerce—

has “virtually unlimited discretion in conducting the decennial ‘actual Enumeration.’” Wisconsin v. City of

New York, 517 U.S. 1, 19 (1996). It is no wonder, then, courts have held that “[t]he Constitution does

not provide individuals with a right to be counted, or a right to a perfectly accurate census.” Nat’l Law

Ctr., 1994 WL 521334, at *8 (citing Confederacion de la Raza Unida v. Brown, 345 F. Supp. 909, 910 (N.D.

Cal. 1972)). Although there is no judicially manageable standard for reviewing a challenge to pre-census

preparations, if the Court finds this case justiciable, Plaintiffs have not remotely carried their burden of

plausibly alleging that the Secretary, and the Census Bureau, have abused their “virtually unlimited

discretion.”

        Even a cursory glance at the FAC leads ineludibly to that conclusion: Plaintiffs assert seven broad

allegations, each more facially deficient than the last. 4 First, Plaintiffs allege that a lack of funding has

forced cancelled tests. FAC ¶¶ 44–45. But there is no allegation that the tests actually conducted are

insufficient to test all operations, or that actual operations will fail in 2020. Second, Plaintiffs express

concern about staffing for the 2020 Census. FAC ¶¶ 46, 55–59. But Plaintiffs admit that future staffing

is unknown, FAC ¶ 58, and therefore advance no plausible allegations that staffing will be impacted in

2020. Third, Plaintiffs allege a lack of leadership at the Census Bureau. FAC ¶¶ 60–66. But there is no

allegation that Acting Director Jarmin—with decades of experience in the Census Bureau—was in any

way less competent than a permanent director, or that his tenure would impact actual census operations

in 2020. Fourth, Plaintiffs quibble with the use of online census questionnaires. FAC ¶¶ 69–79. But

Plaintiffs themselves admit that paper forms will be used for 20% of the population and any other household

that does not respond online, FAC ¶ 74, thus negating any purported impact of online questionnaires. Fifth,



        4
          The Court need not look outside the pleadings to find Plaintiffs’ claim without merit. However,
the Court may do so by consulting the facts and documents cited on the Census Bureau website, see App.
A. See Section II.A., infra. These sources only further demonstrate that Plaintiffs’ Enumeration Clause
claim is groundless.

                                                      7
           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 13 of 37


Plaintiffs voice unease with the Census Bureau’s still-developing cybersecurity measures. FAC ¶¶ 81–84.

But Plaintiffs once again admit that future cybersecurity methods are unknown, FAC ¶ 82, and therefore

advance no plausible allegations that cybersecurity would be impacted in 2020, or why cybersecurity

(unrelated to enumeration) would result in a less-than-complete count. Sixth, Plaintiffs take issue with

the Census Bureau’s reduced infrastructure for 2020. FAC ¶¶ 85–88. But Plaintiffs admit that “[t]he

Census Bureau will digitize the census for the first time in 2020,” FAC ¶ 69, thus requiring less field

infrastructure than past censuses. Plaintiffs further admit that all non-responding households will be

visited at least once, 5 FAC ¶ 88, and that federal administrative records will be used for enumeration,

FAC ¶ 89, but advance no allegation that these procedures will be inadequate to count the population.

Lastly, Plaintiffs spill much ink over the use of state administrative records. FAC ¶¶ 89–94. But the FAC

explicitly notes that the Census Bureau will use federal administrative records, FAC ¶ 89, and they do not

advance any allegation that such administrative records are unreliable or that they will be inadequate to

enumerate the population. 6

       Justiciability issues aside, this case is baseless and should be dismissed.

II.    This Case Is Not Ripe.

       Constitutional obligation and common sense dictate that preparations for the once-in-a-decade

enumeration—attempting to count 330 million people across 3.8 million square miles—are not static; the

Census Bureau continuously refines its plans and operations in the 10-year lead up to the decennial

census. Real-world facts bear this out: since Plaintiffs filed their Complaint in March 2018, the Census

Bureau’s preparations have continued to evolve, thus mooting all of Plaintiffs’ substantive allegations and

demonstrating that Plaintiffs’ claim is dependent on future uncertainties. Even if Plaintiffs’ allegations



       5
           In reality, a nonresponding household may receive six unique visits. See App. A ¶ 74.
       6
        The Census Bureau no longer plans to use state administrative records in the 2020 Census. See
App. A ¶ 89.

                                                     8
          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 14 of 37


were not so speculative as to fall below the bare constitutional minimum for standing, the Court would

clearly “benefit from further factual development of the issues presented.” See Ohio Forestry Ass’n v. Sierra

Club, 523 U.S. 726, 733 (1998).

        A. Both Plaintiffs’ own allegations and facts outside the pleadings demonstrate that
           Plaintiffs’ claim is dependent on future uncertainties.

        In considering whether this case is “dependent on future uncertainties” such that the issues are

not fit for judicial decision, Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006), the Court is certainly not

precluded from consulting both the FAC and basic common sense. Plaintiffs’ claim of a flawed 2020

Census necessarily requires an examination of not only census preparations through the filing of their

Complaint in March 2018, but also census preparations between March 2018 and April 1, 2020. See Defs.’

Mem. at 16–18; Defs.’ Reply Mem. 7–9. How else could the Court determine whether the 2020 Census

will be conducted in violation of the Constitution?

        The court’s decision in Virginia v. Reno provides strong support for Defendants’ position. 117 F.

Supp. 2d 46 (D.D.C. 2000) (three-judge court), aff’d, 531 U.S. 1062 (2001). There, Virginia sought a

declaratory judgment regarding the use of unadjusted census data—as opposed to adjusted data from the

post-enumeration survey—when redrawing congressional, state Senate, and state House of Delegates

districts to comply with the Voting Rights Act. Id. at 47. At the time, however, the Census Bureau had

not yet determined whether to release adjusted data for purposes of state redistricting. Id. at 49. The

court therefore granted the defendants’ motion to dismiss, concluding that Virginia’s claims were not ripe

because, “[n]otwithstanding Virginia’s insistence that the release of adjusted figures is a virtual certainty,”

statements by the Census Bureau (outside the pleadings) demonstrated that “it will make its final decision

on whether to release adjusted data after it evaluates the quality and accuracy of the [post-enumeration]

process.” Id. at 52.

        Here, as in Virginia v. Reno, the Census Bureau’s pre-census preparations are far from final.

Indeed, Plaintiffs themselves acknowledge the uncertainty of their own allegations. See, e.g., FAC ¶¶ 58

                                                      9
            Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 15 of 37


(admitting that future staffing is unknown); ¶ 67 (“serious design defects that, if unresolved . . .”); ¶ 82

(admitting that future cybersecurity methods are unknown); ¶ 91 (“If the Census Bureau fails to secure

agreements with all states . . .”). Reviewing facts outside the pleadings, like the court in Virginia v. Reno,

only further demonstrates that the FAC is “dependent on future uncertainties.” Miller, 462 F.3d at 319.

        As set forth more fully in Appendix A, the facts underlying all of Plaintiffs’ allegations continue

to change. With respect to funding, the Census Bureau continues to revise its cost estimates, taking into

account its Fiscal Year (“FY”) 2018 appropriations carried into 2019. See App. A ¶¶ 32–54; see also Section

II.B., infra. And, of course, Congress has not yet appropriated funds for FY 2019 and FY 2020. See

App. A ¶¶ 32–54. With respect to staffing, the Census Bureau has hired hundreds more staff (including

Partnership Specialists) since the filing of this case, mooting Plaintiffs’ allegations. See App. A ¶¶ 46, 55–

59. The Census Bureau will continue to hire many more workers and is currently on track to hire all of

the staff needed to conduct a successful 2020 Census. See App. A ¶¶ 46, 55–59. With respect to

permanent leadership, Plaintiffs’ allegations are now mooted by the confirmation of Dr. Steven

Dillingham as Director of the Census Bureau, and with Dr. Ron Jarmin serving as Deputy Director of

the Census Bureau. See App. A ¶¶ 60–66. Lastly, Plaintiffs’ allegations regarding purported “design

flaws” are mooted by updated workflow strategies, finalized design plans, and ongoing operational tests.

See App. A ¶¶ 67–94.

        The Court is fully empowered to consider these facts outside the pleadings. See App. A. Under

Federal Rule of Evidence 201, “courts at any stage of a proceeding may ‘judicially notice a fact that is not

subject to reasonable dispute,’ provided that the fact is ‘generally known within the court’s territorial

jurisdiction’ or ‘can be accurately and readily determined from sources whose accuracy cannot reasonably

be questioned.’” Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607 (4th Cir. 2015) (quoting Fed. R.

Evid. 201). This is true for motions to dismiss under both Rule 12(b)(1) and 12(b)(6). 7 See Loconte v.


        Although Defendants primarily assert a 12(b)(1) facial challenge, the Court may construe
        7

Defendants’ motion as a 12(b)(1) factual challenge, see Kerns v. United States, 585 F.3d 187, 192 (4th Cir.
                                                  10
            Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 16 of 37


Montgomery Cty., Maryland, 2018 WL 3642586, at *3 (D. Md. Aug. 1, 2018) (Grimm, J.) (explaining that a

facial Rule 12(b)(1) challenge “is afforded the same procedural protection as [plaintiff] would receive

under a 12(b)(6) consideration”). Thus, this Court is “permitted to consider facts and documents subject

to judicial notice without converting the motion to dismiss into one for summary judgment.” Zak, 780

F.3d at 607 (citing Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013)).

        To demonstrate the evolving nature of census preparations, Defendants cite to Census Bureau

“facts and documents” available on the Census Bureau website. See App. A. Accordingly, the Court may

take judicial notice of these sources and the facts cited therein. United States v. Garcia, 855 F.3d 615, 621

(4th Cir. 2017) (“This court and numerous others routinely take judicial notice of information contained

on state and federal government websites.”).

        Whether the Court examines the allegations of the FAC or consults facts outside the pleadings,

see App. A., it is clear that this case is “dependent on future uncertainties” such that the issues are not fit

for judicial decision. Miller, 462 F.3d at 319. The second prong of the ripeness inquiry—hardship to the

parties—also points to unripeness because the Census Bureau would suffer extreme hardship with Court

interference. See Defs.’ Mem. at 17–18; Defs.’ Reply Mem. at 8–9; Tr. 33–35. Plaintiffs have identified

nothing to contrary and remain unable to identify any hardship they would suffer from delayed review.

See Ohio Forestry, 523 U.S. at 733. Plaintiffs’ claim is not ripe. 8



2009), in which case “[t]he Court regards the pleadings’ allegations as mere evidence on the issue and its
consideration of additional evidence does not convert the proceeding to one for summary
judgment.” Musari v. Countrywide Home Loans, 2016 WL 4124227, at *3 (D. Md. Aug. 3, 2016) (Grimm,
J.) (citing Richmond, Fredericksburg & Potomac Ry. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)). The
Court may then resolve all factual disputes on the basis of outside evidence. Williams v. United States, 50
F.3d 299, 304 (4th Cir. 1995) (“the court may consider the evidence beyond the scope of the pleadings
to resolve factual disputes concerning jurisdiction”).
        8
         Alternatively, the Court may dismiss this case as moot. As this Court has recognized, “a plaintiff
bringing a claim for injunctive or declaratory relief,” as here, “must demonstrate a personal stake in the
outcome and that personal stake must exist at the commencement of the litigation (standing) and must
continue throughout its existence (mootness).” Nat’l All. For Accessibility, Inc. v. C1 Maryland Bus. Tr., 2013
WL 4229262, at *2 (D. Md. Aug. 14, 2013) (Grimm, J.). The Court may raise mootness sua sponte. Id.
                                                     11
           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 17 of 37


        B. Census preparations will continue unimpeded despite the lapse in appropriations.

        Despite the recent lapse in appropriations, the Census Bureau has funds available to continue its

progress toward a successful 2020 Census. As set forth in the attached declaration of Burton Reist, the

Consolidated Appropriations Act for FY 2018 included not only $987 million for planned FY 2018

activities, and not only $50 million in contingency funding controlled by the Secretary, but also $1.056

billion for FY 2019 activity. Reist Decl. ¶¶ 3–4. This funding has permitted the Census Bureau to

maintain 2020 Census operations uninterrupted throughout the continuing resolution and into the

current lapse in appropriations. Id. ¶ 4. According to the Census Bureau’s most recent analysis, it can

continue census preparations until at least the end of March 2019 or into April 2019, without requiring

any change to the schedule, cost, or scale of 2020 Census operations. Id. ¶ 6. Beyond that point, the

Census Bureau will identify other actions that could be taken to extend existing funds without notable

programmatic slowdowns. Id. ¶ 7.

        Put simply, the foreseeable future holds ever-changing staffing, testing, and operations as the

Census Bureau prepares for a successful 2020 Census. Plaintiffs’ claim is not ripe now, and will not

become ripe until at least the 2020 Census.

        C. If found unripe, Plaintiffs’ claim can be heard in 2020.

        There is nothing uncommon about a census case that does not ripen until the census is underway.

Indeed, nearly all census cases are brought post-Census Day, not before the census, and certainly not two

years before the census. See generally, cases cited, supra; Defs.’ Reply Mem. at 12 n.7. Prior cases reveal a

template for Plaintiffs to obtain appropriate relief in the unlikely event that their abstract fears are realized

in 2020.

        In Carey v. Klutznick, for example, the plaintiffs filed suit during the 1980 Census, alleging that,

inter alia, the master address registers used to count residents of New York City were grossly inadequate


Given that the facts underlying nearly all of Plaintiffs’ allegations are moot, any requested relief based on
those allegations is now moot, and the Court may dismiss this case on that ground.
                                                      12
             Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 18 of 37


because they were compiled from private commercial mailing lists that were out of date, incomplete, and

lacked information regarding residents of poor and minority neighborhoods. 637 F.2d 834, 836 (2d Cir.

1980). Plaintiffs sought a preliminary injunction requiring the Census Bureau to continue accepting

“Were You Counted?” forms after the deadline and compare them with Medicaid records. Id. The

district court granted the preliminary injunction, and the Second Circuit affirmed. Carey v. Klutznick, 508

F. Supp. 416, 417 (S.D.N.Y.), aff’d, 637 F.2d 834 (2d Cir. 1980).

        Like the Carey plaintiffs, nothing prevents Plaintiffs here from moving for expedited relief during

or after the 2020 Census—i.e., after census procedures are finalized, after Plaintiffs can identify actual

census operations used in 2020 that impact Prince George’s County, and after Plaintiffs have suffered (or

will imminently suffer) a differential undercount specific to Prince George’s County due to those

operations. 9 If Plaintiffs later prove their claim, then, and only then, may the Court deploy its broad

equitable powers by tailoring a remedy to the specific, faulty operations proved by Plaintiffs.

        There remains a possibility that Plaintiffs may obtain such relief even if it extends beyond the

current deadline for reporting the census results to the President. 10 13 U.S.C. § 141(b). Indisputably, the

statutory deadlines for reporting census results are just that: statutory. Congress has the power to change

the deadlines at any time. Cf. Gray v. First Winthrop Corp., 989 F.2d 1564, 1570 (9th Cir. 1993) (“Congress

clearly has the power to amend a statute and to make that change applicable to pending cases.”).



        9
            Defendants do not waive any claim or defense that may be raised in a subsequently-filed suit.
        10
          In Young v. Klutznick, 497 F. Supp. 1318, 1321–22 (E.D. Mich. 1980), the district court expressly
ordered an equitable remedy—there, a statistical adjustment of census data to correct a differential
undercount—despite the defendants’ protestation that the court’s order could not be implemented before
the statutory deadline. 13 U.S.C. § 141(b). Reasoning that “[g]reat discretion is given [to] courts in
determining the application of statutes where a strict reading would result in a harsh result,” and that
“there is no absolute need to have accurate census figures for reapportionment until the latter part of
1981, or the early part of 1982, so as to meet early primary elections,” the court held that the statutory
deadlines were merely “directory,” not “mandatory.” Young, 497 F. Supp. at 1338. The Sixth Circuit later
reversed, concluding that the plaintiffs lacked standing and the case was unripe. Young v. Klutznick, 652
F.2d 617, 626 (6th Cir. 1981).

                                                     13
             Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 19 of 37


        Indeed, Congress has extended census deadlines from the earliest days of our Republic. For

example, in the 1790 Census, Congress directed that the census would commence on August 2, 1790 and

end on May 2, 1791. Census Act of 1790, 1 Stat. 101 (1790). But Congress later amended the Census

Act to extend the reporting deadline for Rhode Island and Vermont until late 1791, and for South

Carolina until March 1, 1792. Id. Such amendments became a running theme, with census reporting

deadlines codified, then subsequently extended in each census from 1810 to 1850. See An Act to Extend

the Time for Completing the Third Census, 2 Stat. 658 (1811); An Act to Amend the Act Entitled “An

Act to Provide for Taking the Fourth Census,” 3 Stat. 643 (1821), An Act to Amend the Act for Taking

the Fifth Census, 4 Stat. 439 (1831), An Act to Amend the Act Entitled “An Act to Provide for Taking

the Sixth Census,” 5 Stat. 452 (1841), An Act Supplementary to the Act Entitled “An Act Providing for

the Taking of the Seventh and Subsequent Censuses,” 9 Stat. 445 (1850). 11

        In sum, Plaintiffs would have more than adequate opportunity for redress, both in Congress and

the courts, in if their bare-bones allegations of harm come to fruition in 2020.

                                            CONCLUSION

        For the reasons set forth in Defendants’ prior briefing, at oral argument, and herein, the Court

should refuse to entertain Plaintiffs’ fanciful tales of “deficient” preparations and hypothetical injuries,

and should dismiss this case.




        11
           Extensions became less necessary in 1880 when professional enumerators were used in lieu of
U.S. Marshals. See An Act to Provide for Taking the Tenth and Subsequent Censuses, 20 Stat. 473 (1879).
Congress has also altered the start date of the decennial census. From 1790 to 1820, censuses began on
the first Monday in August. See An Act to Provide for Taking the Fourth Census, 3 Stat. 548 (1820). In
1828, President John Quincy Adams suggested the census be conducted earlier, so from 1830 to 1900,
decennial censuses began on June 1. State of the Union, President John Quincy Adams, December 2,
1828,       http://www.creatinghistory.com/john-quincy-adams-state-of-the-union-december-2-1828/.
After some fluctuation in the early Twentieth Century, Congress eventually codified April 1 as Census
Day, 13 U.S.C. § 141(a), where it remains today.
                                                    14
       Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 20 of 37


DATED: January 21, 2019           Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  BRETT A. SHUMATE
                                  Deputy Assistant Attorney General

                                  JOHN R. GRIFFITHS
                                  Director, Federal Programs Branch

                                  JOSHUA E. GARDNER
                                  Special Counsel, Federal Programs Branch

                                  CARLOTTA P. WELLS
                                  Assistant Director, Federal Programs Branch

                                  /s/ Stephen Ehrlich____________
                                  GARRETT COYLE
                                  STEPHEN EHRLICH
                                  CAROL FEDERIGHI
                                  MARTIN M. TOMLINSON
                                  Trial Attorneys
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  20 Massachusetts Ave., N.W.
                                  Washington, DC 20530
                                  Tel.: (202) 305-9803
                                  Email: stephen.ehrlich@usdoj.gov

                                  Counsel for Defendants




                                      15
Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 21 of 37




                   APPENDIX A




                              A-1
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 22 of 37


FAC ¶                       Allegation                                             Changed Circumstances
        The cost of the decennial census has roughly
 32                                                      See ¶ 33, infra.
        doubled each decade from 1970 to the present.
                                                         Although such language appeared in Senate Reports early in the decade, it did
                                                         not appear in the FY 2018 appropriations. Compare 2011 S. Rept 111-229
        However, Congress directed that the budget       (PDF pg. 17), https://www.congress.gov/congressional-report/111th-
 33     for the 2020 Census not exceed the cost of the congress/senate-report/229/1 with 2018 S. Rept 115-139 (PDF pg. 17),
        2010 enumeration.                                https://www.congress.gov/congressional-report/115th-congress/senate-
                                                         report/139/1. There have not yet been appropriations for FY 2019 and
                                                         FY 2020, so any future congressional direction is unknown.
                                                         The Census Bureau’s budget increased 91% from FY 2017 to FY 2018.
        Typically, at this point in the preparations,    Compare 2017 S. Rept. 114-239,
        funding for the Census Bureau escalates to       https://www.congress.gov/114/crpt/srpt239/CRPT-114srpt239.pdf with
 34     prepare for the decennial census. Between        2018 S. Rept 115-139, https://www.congress.gov/congressional-
        2007 and 2008, for example, the Bureau’s         report/115th-congress/senate-report/139/1. The year-to-year increase from
        budget increased 61 percent.                     FY 2018 to FY 2019 is unknown, as there have not yet been appropriations
                                                         for FY 2019.
        However, Congress approved only $1.47
        billion for the Census Bureau in the 2017 fiscal
 35                                                      See ¶ 37, infra.
        year, approximately 10 percent below what the
        Obama Administration had requested.
        The Trump Administration’s 2018 budget
 36     request for the Census Bureau asked for an       See ¶ 37, infra.
        increase of only two percent from 2017 levels.




                                                                  A-2
                         Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 23 of 37


FAC ¶                    Allegation                                                Changed Circumstances
                                                        Congress approved the Department’s request for an additional $187 million in
                                                        2018, and they added $1.056 billion forward funded from 2019 appropriations
                                                        to allow continued work on the 2020 Census in the event of uncertain funding
                                                        for 2019. Congress itself explained:

                                                                Approximately 70 percent of the costs of the 2020 Census will
                                                                be incurred in fiscal year 2019 and fiscal year 2020. In order to
        The Department of Commerce has                          ensure Census has the necessary resources to immediately
        acknowledged the severity of underfunding. In           address any issues discovered during the 2018 End-To-End
        October 2017, Defendant Ross told Congress              Test, and to provide a smoother transition between fiscal year
        that the lifecycle cost of the 2020 Census              2018 and fiscal year 2019, this agreement provides half of the
 37
        would be $3.3 billion above the original                amount needed for the 2020 Census for those fiscal years and
        estimate and that the administration would              includes the 2018 contingency amount of $50,000,000
        request an additional $187 million for Fiscal           requested by the Secretary. These resources will also allow the
        Year 2018.                                              Bureau of the Census to move forward with the timely
                                                                execution of its 2020 Decennial Census communications and
                                                                partnerships program to improve response rates and enhance
                                                                trust in the Census.

                                                        Commerce, Justice, Science and Related Agencies Appropriations Act, 2018
                                                        (P.L. 115-141). There have not yet been appropriations for FY 2019 and
                                                        FY 2020, so the amount of future appropriations is unknown.
        Former Bureau officials, outside experts,
        members of Congress, and Government
 38     Accountability Office (GAO) staff have all      See ¶¶ 39–45, infra.
        expressed alarm about the Bureau’s funding
        shortage.




                                                                 A-3
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 24 of 37


FAC ¶                     Allegation                                                 Changed Circumstances
                                                          The GAO has since analyzed the Census Bureau’s revised cost estimate—
                                                          which increased the anticipated budget by $3.3 billion—and issued an August
                                                          2018 report explaining that some of the increased budget “can be attributed, in
                                                          part, to the Bureau gaining a clearer understanding of risk and uncertainty in
                                                          the 2020 Census as it approaches.” Census Bureau Improved the Quality of
        A senior GAO official recently testified that     Its Cost Estimation but Additional Steps Are Needed to Ensure Reliability,
        the cost estimate for the 2020 Census “was        GAO-18-635, Aug 17, 2018, https://www.gao.gov/assets/700/693990.pdf.
 39
        not reliable and did not adequately account for
        risk.”                                            The GAO recognized that “the Bureau has made considerable progress in all
                                                          four” aspects of reliability, but that “it has only partially met the criteria for the
                                                          characteristic of being well-documented.” Id. Thus, “[u]ntil the Bureau meets
                                                          or substantially meets the criteria for this characteristic, the cost estimate
                                                          cannot be considered reliable.” Id. The Census Bureau is continuing to refine
                                                          its cost estimate and improve on the areas identified by the GAO.
                                                          The cost estimate for the 2020 Census has been revised since these comments
                                                          by Kenneth Prewitt and Vincent Barabba in August 2017. See “The Trump
                                                          administration isn’t ready for the 2020 Census,” Washington Post,
                                                          https://www.washingtonpost.com/opinions/the-trump-administration-isnt-
                                                          ready-for-the-2020-census/2017/08/24/1808b450-8756-11e7-961d-
                                                          2f373b3977ee_story.html?utm_term=.cbfe82b6e6c2.
        Former Bureau Directors Kenneth Prewitt and
 40     Vincent Barabba described the 2020 Census as
                                                     The revised cost estimate anticipates an extra $3.3 billion for the 2020 Census,
        “under threat by uncertain funding.”
                                                     see Revised Life Cycle Cost Estimate, (PDF pg. 11),
                                                     https://www.census.gov/programs-surveys/decennial-census/2020-
                                                     census/planning-management/planning-docs/cost-estimate.html, and
                                                     Congress has since allocated funding to ensure census preparations in line with
                                                     this estimate, see ¶ 37, supra. There have not yet been appropriations for FY
                                                     2019 and FY 2020, so the amount of future appropriations is unknown.




                                                                    A-4
                           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 25 of 37


FAC ¶                     Allegation                                                   Changed Circumstances
                                                            See generally ¶¶ 32–94. Additionally, census preparations advanced considerably
                                                            in 2018. For example, the Census Bureau fielded the Census Barriers,
        The two former directors explained, “This is a
                                                            Attitudes and Motivators Survey (CBAMS), which will provide inform the
        critical period in which to begin operations,
                                                            advertising campaign and the media plan. The CBAMS fielded this decade
        including well-researched advertising
                                                            was far more robust than the survey conducted prior to the 2010 Census; it
        messages, staffing and training an army of
                                                            included a sample size of 50,000, yielding a weighted response rate of 39.4%,
 41     temporary workers, opening field offices and
                                                            and 42 focus groups. See 2020 Census Barriers, Attitudes, and Motivators
        testing new technology. The Census Bureau
                                                            Study (CBAMS) Survey and Focus Groups: Key Findings for Creative
        cannot do any of this at the last minute, just as
                                                            Strategy, Oct. 31, 2018 (PDF Page 5–6),
        the Defense Department cannot prepare for
                                                            https://www2.census.gov/cac/nac/meetings/2018-11/mcgeeney-evans-
        military action when a threat is imminent.”
                                                            cbams.pdf?#. The Census Bureau will continue to learn from CBAMS and
                                                            refine its advertising campaign and the media plan accordingly.
        The Census Bureau has already had to scale
 42     back critical planning activities due to            See ¶ 44, infra.
        budgetary uncertainty and shortfalls.
        Then-Census Bureau Director John
        Thompson testified on May 3, 2017, at an
        oversight hearing of the House Committee on
        Appropriations that, “[i]n order to concentrate
 43                                                         See ¶ 44, infra.
        our resources on systems readiness in this
        fiscal year, we had to make difficult decisions
        to de-scope some aspects of the program and
        pause others.”




                                                                      A-5
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 26 of 37


FAC ¶                     Allegation                                                   Changed Circumstances
                                                           The Regional Census Centers are now all open, and the Area Census Offices
                                                           are on track to open as scheduled. See December 2018 Program Management
                                                           Review, (PDF pg. 32), https://www2.census.gov/cac/sac/meetings/2018-
                                                           12/fontenot-2020-census-update.pdf?# . Although certain tests were
                                                           cancelled in 2017 and two sites were cut from the field test for peak operations
                                                           in the 2018 End-to-End Census Test, the full suite of public facing operations
                                                           were successfully deployed in the 2017 Census Test using the IT systems that
        In recent months, Defendants have:
                                                           will be in place for the 2020 Census. See 2020 Census Program Management
        *canceled 2017 field tests in Puerto Rico,
                                                           Review, July 2017, (PDF pg. 20), https://www2.census.gov/programs-
        North Dakota, South Dakota, and Washington
                                                           surveys/decennial/2020/program-management/pmr-materials/07-11-
        State;
                                                           2017/pmr-update-testing-2017-07-11.pdf?# .
        *canceled two of three sites for the 2018 End-
 44
        to-End Census Test, dress rehearsals that
                                                           Additionally, the 2018 End-to-End Census Test, which is nearly complete,
        serve as the basis for many final decisions
                                                           successfully conducted the early operations in all three planned test sites—
        about decennial census methods and
                                                           including West Virginia—and successfully deployed 40 of the 52 systems
        operations;
                                                           necessary to conduct the 2020 Census in the Providence site. See 2020 Census
        *delayed opening six Regional Census Centers.
                                                           Program Management Review, April 20, 2018, (PDF pg. 75),
                                                           https://www.census.gov/library/video/2018/2018-04-20-2020-pmr.html,
                                                           2:18:52–2:19:15. The remaining four systems in the test support the final
                                                           operations. They have been successfully tested but not yet deployed. See 2020
                                                           Census Program Management Review, April 20, 2018, (PDF pg. 84), 2:25:17–
                                                           2:26:55. The Census Bureau will continue to refine and test these operations
                                                           in the coming year.
        Moreover, in the nine West Virginia counties
                                                           The Census Bureau conducted field testing for the address canvassing phase in
        that Defendants eliminated from the 2018 test,
                                                           the nine West Virginia counties referenced in ¶ 45. See
        31 percent of the population lacks access to
                                                           National Advisory Committee Meeting: June 14–15, 2018, (PDF pg. 4–6)
        high-quality residential broadband. As a result,
                                                           https://www2.census.gov/cac/nac/meetings/2018-06/fontenot-2020-
 45     the Bureau will not be able to test its novel
                                                           update.pdf?#; National Advisory Committee Spring Meeting: June 14–15,
        digitization strategy in rural areas that are most
                                                           2018, https://www.census.gov/library/video/2018/2018-06-nac.html,
        susceptible to undercounting, leaving virtually
                                                           1:17:21–1:23:25 All operations were successfully deployed, but the Census
        no opportunity to test census operations in
                                                           Bureau will continue to refine and test these operations in the coming year.
        rural communities before the 2020 Census.



                                                                   A-6
                           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 27 of 37


FAC ¶                     Allegation                                                 Changed Circumstances
                                                          Congress specifically directed the Census Bureau to “ensure that its fiscal year
                                                          2018 partnership and communications activities in support of the 2020 Census
                                                          are conducted at a level of effort and staffing no less than that conducted
                                                          during fiscal year 2008 in preparation for the 2010 Decennial Census.”
                                                          Commerce, Justice, Science and Related Agencies Appropriations Act, 2018
                                                          (P.L. 115-141).
        Due to inadequate funding, the Bureau has
 46     thus far hired only about 40 partnership
                                                          The Census Bureau increased hiring of partnership specialists in the Summer
        specialists for this outreach effort in 2018.
                                                          of 2018 and is on track to meet its June 30, 2019 goal of hiring 1,501
                                                          partnership specialists (as opposed to 800 hired in 2010). See Presentation to
                                                          the Census Scientific Advisory Committee, December 6, 2018, (PDF pg. 36),
                                                          https://www2.census.gov/cac/sac/meetings/2018-12/fontenot-2020-census-
                                                          update.pdf?#. The Census Bureau will continue its hiring of partnership
                                                          specialists and other staff throughout the year.
                                                          The revised cost estimate for the 2020 Census allows sufficient funding to
                                                          switch from the usual census operations to hand-delivered census
                                                          questionnaires in areas impacted by these natural disasters. See Revised Life
        The damage caused by Hurricanes Harvey and Cycle Cost Estimate, (PDF pg. 25), https://www.census.gov/programs-
        Irma will also require considerable funding to    surveys/decennial-census/2020-census/planning-management/planning-
        ensure that affected communities are              docs/cost-estimate.html (noting that the Secretary controls $1.2 billion for
        accurately counted. It is extremely unlikely that unforeseen events “such as a natural disaster driving residents of an area away
 47
        the Census Bureau will be able to devote          from their residences leading up to Census Day.” ). The Census Bureau has
        additional resources to these areas, given the    decided to use this hand-delivery method in Puerto Rico due to Hurricane
        existing impact of underfunding on its planned Maria. 2020 Program Management Review, August 2018,
        operations.                                       https://www.census.gov/programs-surveys/decennial-census/2020-
                                                          census/planning-management/memo-series/2020-memo-2018_13.html . The
                                                          Census Bureau will continue to monitor these areas, and will refine its plans as
                                                          necessary.
        Lack of funding will also make it more difficult
 48                                                       See ¶ 49, infra.
        to assess inaccuracies in the final census count.




                                                                   A-7
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 28 of 37


FAC ¶                     Allegation                                                   Changed Circumstances
                                                          The Post Enumeration Survey—which will assess the quality of the census
                                                          counts and identify the undercount/overcount for each major population
                                                          group—is now fully budgeted and on schedule for implementation in the 2020
                                                          Census. 2020 Program Management Review, October 2018
                                                          https://www.census.gov/programs-surveys/decennial-census/2020-
        The Census Bureau typically conducts a so-
                                                          census/planning-management/program-briefings/2018-10-19-pmr.html
        called Census Coverage Measurement, which
                                                          (Minute 2:41:00-2:42:33) (“One of the major decisions to date has been to use
        evaluates the size of the undercount and over-
                                                          the existing field infrastructure of the current household surveys to conduct
 49     count. Funding uncertainty has led the Bureau
                                                          the Post-Enumeration Survey. This decision has saved us from having to
        to pause planning for this program, and the
                                                          build new systems or modify old systems from the 2010 CCM. In an effort to
        Bureau will not test this operation in the 2018
                                                          mitigate risks associated with design changes and to keep measurement
        End-to-End Test as planned.
                                                          properties of the coverage estimates invariant over time, the design of the 2020
                                                          PES is very similar to the 2010 CCM. We are also relying on the solid design
                                                          and methods from the 2010 CCM because of budget limitations during the
                                                          decade.”). The Census Bureau will continue to test and refine its operations
                                                          related to the Post Enumeration Survey.
        On March 23, 2018, the President signed an
        omnibus spending bill that allocated $2.814
 50     billion to the Census Bureau, $2.544 billion of   See ¶ 37, supra.
        which is set aside for Periodic Censuses and
        Programs, including the 2020 Census.
        The report from the appropriations committee
        that accompanies the bill states that the
                                                          The Census Bureau used advanced funding to, inter alia, begin hiring for the
        omnibus “provides half of the amount needed
                                                          Partnership Program, and the Census Bureau has since carried over $987
        for the 2020 Census for” fiscal years 2019 and
 51                                                       million from fiscal year 2018. See Reist Decl. ¶¶ 3–4. There have not yet been
        2020. Congress has not specified what portion
                                                          appropriations for FY 2019 and FY 2020, so the amount of future
        of the fiscal year 2018 appropriation, if any,
                                                          appropriations is unknown.
        the Census Bureau should reserve to spend in
        fiscal years 2019 and 2020.
        This omnibus bill funds the government only
        through September 2018 and is inadequate to
 52                                                       See ¶ 37, supra.
        redress the long term and cumulative
        underfunding problems set forth above.

                                                                    A-8
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 29 of 37


FAC ¶                        Allegation                                               Changed Circumstances
        There is no guarantee, and strong reason to
        doubt, that the Census Bureau will receive an
        increase in the current funding level for the
        2020 Census after September 2018, as
        Congress consistently has failed to pass new
        spending bills for the subsequent fiscal year in
        a timely way. On March 23, 2018, upon
        signing the omnibus bill, President Trump
 53                                                         See ¶ 37, supra.
        stated: “There are a lot of things that we
        shouldn’t have had in this bill, but we were, in
        a sense, forced — if we want to build our
        military — we were forced to have. There are
        some things that we should have in the bill . . .
        But I say to Congress: I will never sign another
        bill like this again. I’m not going to do it
        again.”
        The President’s proposed Census Bureau              See ¶ 37, supra. The proposed FY 2019 budget would support all 2020 Census
        budget of $3.8 billion for fiscal year 2019 is      activities and includes significant contingency funding. See Revised Life Cycle
        also far short of the funding necessary to          Cost Estimate (PDF pg. 23–24), https://www.census.gov/programs-
 54     conduct a fair and accurate census. By              surveys/decennial-census/2020-census/planning-management/planning-
        contrast, the Census Bureau received $4.2           docs/cost-estimate.html (noting $1.42 billion to mitigate risks in the 2020).
        billion in fiscal year 2009 to fund the 2010        That said, there have not yet been appropriations for FY 2019 and FY 2020,
        Census.                                             so the amount of future appropriations is unknown.
        On January 23, 2017, Defendant Trump issued
        a Presidential Memorandum instituting a
 55     hiring freeze throughout much of the                See ¶ 58, infra.
        executive branch. Hiring Freeze, 82 Fed. Reg.
        8493 (Jan. 23, 2017).
        As of April 10, 2017, the hiring freeze had
 56     prevented filling at least 157 jobs at the Census   See ¶ 58, infra.
        Bureau.




                                                                      A-9
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 30 of 37


FAC ¶                      Allegation                                               Changed Circumstances
        The Office of Management and Budget lifted
        the hiring freeze on April 12, 2017, but
        immediately imposed a new order directing
 57                                                        See ¶ 58, infra.
        agencies to submit plans for personnel cuts
        and other restructuring moves to fit the
        budget blueprint.
                                                           The Census Bureau is currently on track to hire all of the staff needed to
        The Department of Commerce has not
                                                           conduct a successful 2020 Census. See, e.g., Presentation to the Census
        publicly disclosed these plans, or how they will
                                                           Scientific Advisory Committee, December 6, 2018, (PDF pg. 33, 36),
 58     affect the Bureau’s plans to hire up to half a
                                                           https://www2.census.gov/cac/sac/meetings/2018-12/fontenot-2020-census-
        million temporary workers to conduct the
                                                           update.pdf?#.
        enumeration.
        The effect of the Presidential Memorandum
        and the subsequent personnel directive has
 59     been to prevent the Census Bureau from             See ¶ 58, supra.
        hiring staff necessary to ensure an “actual
        enumeration” in 2020.
                                                           Dr. Steven Dillingham was confirmed as Director of the Census Bureau on
        The Bureau lacks permanent or senior
 60                                                        January 2, 2019. See ECF 56. Dr. Ron Jarmin serves a Deputy Director of the
        leadership.
                                                           Census Bureau.
        On May 9, 2017, just days after testifying to
        Congress about imminent threats to the
        accuracy and integrity of the 2020 count, then-
 61                                                        See ¶ 60, supra.
        Census Director John Thompson abruptly
        announced his resignation, effective June 30,
        2017.
        Mr. Thompson was, at the time, statutorily
        eligible to serve until the end of 2017, and was
 62                                                        See ¶ 60, supra.
        eligible to be reappointed to a second five-year
        term.
        The President has not nominated a director of
 63                                                        See ¶ 60, supra.
        the Census Bureau.


                                                                     A-10
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 31 of 37


FAC ¶                       Allegation                                           Changed Circumstances
        The position of deputy director also has been
        vacant since the previous deputy director
        stepped down in early 2017. The President has
 64                                                       See ¶ 60, supra.
        not posted the position to be filled through
        the competitive civil service process, as has
        been done historically.
        In November 2017, it was reported that the
        President selected Thomas Brunell as deputy
        director of the Census Bureau. Mr. Brunell’s
        primary experience at the time was serving as
 65                                                       See ¶ 60, supra.
        an expert witness in defense of partisan and
        racial gerrymanders. After widespread criticism
        of his qualifications, Mr. Brunell withdrew
        from consideration.
        There are no pending nominees or candidates
 66     for director or deputy director for the 2020      See ¶ 60, supra.
        Census.
        The Census Bureau’s plans for the 2020
 67     Census reflect serious design defects that, if    See ¶¶ 70–94, infra.
        unresolved, will exacerbate the undercount.
        These design problems include (a) the first-
        time large-scale use of on-line census forms
        instead of paper surveys delivered by mail; (b)
        the failure to safeguard online census systems
 68                                                       See ¶¶ 70–94, infra.
        from cyber threats; (c) a significant reduction
        in on-the-ground presence and field workers;
        and (d) improper reliance on state
        administrative databases of varying quality.
        The Census Bureau will digitize the census for
 69                                                       See ¶¶ 70–94, infra.
        the first time in 2020.




                                                                   A-11
                           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 32 of 37


FAC ¶                     Allegation                                                 Changed Circumstances
                                                          The Census Bureau has since finalized plans which explain that
                                                          “paper and in-person methods” will continue to be used extensively in the
        The 2020 Census will deploy electronic and        2020 Census, consistent with prior censuses. See 2020 Census Detailed
        internet-based tools to collect responses. Such   Operational Plan for: 18. Nonresponse Followup Operation (NRFU)
 70     digitization is a radical departure from the      [hereineafter “2020 Census DOP NRFU”], Section 2.3.1 Contact Strategy
        paper and in-person methods used in all           (PDF pg. 14), https://www2.census.gov/programs-
        previous censuses.                                surveys/decennial/2020/program-management/planning-docs/NRFU-
                                                          detailed-operational-plan.pdf . The Census Bureau will continue to test these
                                                          operations and refine plans as necessary.
        The 2010 Census delivered approximately 360
 71     million questionnaires to 133 million housing     See ¶¶ 72–74, infra.
        units.
                                                          See ¶ 74, infra. Additionally, the Census Bureau has since finalized Detailed
                                                          Operational Plans which explain that nonresponding households may receive
                                                          six in-person visits. See 2020 Census DOP NRFU (PDF pg. 14),
        This cycle, Defendants instead intend to          https://www2.census.gov/programs-surveys/decennial/2020/program-
        encourage self-response primarily by internet     management/planning-docs/NRFU-detailed-operational-plan.pdf ; see the
 72
        and to reduce the number of in-person visits      2010 Census Nonresponse Followup Operations Assessment Report, Section
        to households that do not self-respond.           5.1.1.4.2. Record of Contact (PDF pg. 59):
                                                          https://www2.census.gov/programs-surveys/decennial/2010/program-
                                                          management/5-review/cpex/2010-memo-190.pdf?# . The Census Bureau
                                                          will continue to test these operations and refine plans as necessary.
        In 2020, Defendants will mail census
 73     questionnaires initially to only 20 percent of    See ¶ 74, infra.
        U.S. households.
                                                          All respondents will have the ability to respond via the Internet, over the
        Defendants will mail the remaining 80 percent     telephone, or by returning a paper questionnaire. See 2020 Census DOP
        of U.S. households a notification inviting them   NRFU, (PDF pg. 4.) All nonresponding households will receive a paper
        to complete the census questionnaire online.      questionnaire on the fourth mailing. And all nonresponding households will
 74
        Should these households not complete the          be included in the Nonresponse Followup operation. See id. The Census
        questionnaire online or by telephone,             Bureau has since finalized plans which explain that nonresponding households
        Defendants plan to mail a paper version.          may receive up to six in-person visits, See id., (PDF pg. 14). The Census
                                                          Bureau will continue to test these operations and refine plans as necessary.

                                                                    A-12
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 33 of 37


FAC ¶                       Allegation                                              Changed Circumstances
        A largely online census will likely have a
        devastating impact on communities that have
 75     low or little access to reliable broadband        See ¶¶ 72–74, supra.
        internet, many of which are communities of
        color and low-income households.
        The “digital divide” in the U.S. is stark. Only
        half of households earning incomes less than
 76                                                       See ¶¶ 72–74, supra.
        $30,000 per year have access to broadband
        internet.
        In addition, many rural residents have
 77                                                       See ¶¶ 72–74, supra.
        significantly reduced access to the internet.
        Communities of color, including African
        Americans and Hispanics, are more likely to
 78                                                       See ¶¶ 72–74, supra.
        have reduced access to internet than their
        White counterpart.
        Defendants’ design flaws, coupled with their
        insufficient funding, planning and staffing
 79                                                       See ¶¶ 33–59, 69–74, supra.
        deficiencies, have left them unprepared for the
        challenges that digitization presents.
                                                          The 2018 End-to-End Census Test, which is nearly complete, successfully
                                                          conducted the early operations in all three planned test sites, and successfully
        At a recent congressional hearing, Defendant
                                                          deployed 40 of the 52 systems necessary to conduct the 2020 Census in the
        Ross admitted that, of the forty-three
                                                          Providence site. See 2020 Census Program Management Review, April 20,
        technology systems the Bureau is supposed to
                                                          2018, (PDF pg. 75), https://www.census.gov/library/video/2018/2018-04-
 80     prepare for testing in 2018, Defendants have
                                                          20-2020-pmr.html, 2:18:52–2:19:15. The remaining four systems in the test
        completed development of only four, and less
                                                          support the final operations. They have been successfully tested but not yet
        than half of the forty-three systems have some
                                                          deployed. See 2020 Census Program Management Review, April 20, 2018,
        functionality.
                                                          (PDF pg. 84), 2:25:17–2:26:55. The Census Bureau will continue to refine and
                                                          test these operations in the coming year.




                                                                  A-13
                           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 34 of 37


FAC ¶                      Allegation                                                Changed Circumstances
                                                         The Census Bureau is working closely with other Federal agencies, including
                                                         the Department of Homeland Security, to apply the strongest possible cyber
                                                         security protections to all systems. See 2020 Census Program Management
        Digitizing the census also raises significant    Review, April 20, 2018, https://www.census.gov/library/video/2018/2018-
 81
        cybersecurity concerns.                          08-03-2020-pmr.html, (Minute 40:18–43:49) (noting that the Census Bureau is
                                                         working closely with Federal Intelligence agencies). Cybersecurity systems will
                                                         undergo continuous development and rigorous testing throughout 2019 and
                                                         2020. See id.
        The Census Bureau has not explained how it
 82     will protect the personal information of         See ¶ 81, supra.
        hundreds of millions of Americans.
        Moreover, the Bureau’s cancellation of
        planned tests deprives it of comprehensive       See ¶ 81, supra.
 83
        opportunities to test critical cybersecurity
        infrastructure.
        These technical issues are compounded by the
        fact that even perceived data insecurity could
        dissuade digital responses, in light of recent
 84                                                      See ¶ 81, supra.
        high-profile and largescale data breaches for
        clients of Equifax, Yahoo!, and Uber, among
        others.




                                                                  A-14
                           Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 35 of 37


FAC ¶                     Allegation                                                   Changed Circumstances
                                                           The Census Bureau has since explained that “on-the-ground presence and field
                                                           infrastructure” can be reduced due to significant technological advances for
                                                           the 2020 Census. See 2020 Census DOP NRFU, (PDF pg. 3) (“Additional
                                                           cost savings are expected to result from the use of automation to streamline
                                                           in-field census taking. Fieldworkers will use mobile devices for collecting the
        The Census Bureau has also decided to cut its
                                                           data. Operations and functions such as recruiting, training, and payroll will also
        on-the-ground presence and field
                                                           be automated, reducing the time required for these activities. New operational
        infrastructure significantly. It has reduced the
 85                                                        control centers will rely on automation to manage the work, enabling more
        number of area offices and workers, and will
                                                           efficient case assignment, automatic determination of optimal travel routes,
        conduct in-person visits at a fraction of past
                                                           and reduction of the number of physical offices.”).
        rates.
                                                           Nonetheless, the Census Bureau has finalized plans which explain that
                                                           nonresponding households may receive six in-person visits, the same number
                                                           of visits used in prior censuses. See ¶ 72, supra. The Census Bureau will
                                                           continue to test these operations and refine plans as necessary.
        In conducting the census, the Census Bureau
        typically makes initial contact with households
        via mail, and follows up with in-person visits if
 86                                                       See ¶ 74, supra.
        there is no response. Households that do not
        respond to the initial mailing are characterized
        as “hard-to-count.”
        In prior censuses, the Census Bureau has made
        in-person visits to households up to six times
 87                                                       See ¶ 74, supra.
        in order to ensure completion of census
        forms.
                                                          The Census Bureau has since finalized plans which explain that nonresponding
        For the 2020 Census, the Census Bureau
                                                          households may receive six in-person visits, the same number of visits used in
 88     proposes to conduct only one in-person visit
                                                          prior censuses. See ¶ 72, supra. The Census Bureau will continue to test these
        to each household.
                                                          operations and refine plans as necessary.




                                                                   A-15
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 36 of 37


FAC ¶                     Allegation                                                 Changed Circumstances
                                                           As part of Nonresponse Followup operations, the Census Bureau has since
                                                           explained that federal administrative records—such as data from the Internal
                                                           Revenue Service and the Social Security Administration—will be used to
                                                           enumerate households only when they are of high quality. See 2020 Census
        If the in-person visit is unsuccessful, the        Program Management Review, August 2018,
        Census Bureau plans to use federal and state       https://www.census.gov/library/video/2018/2018-08-03-2020-pmr.html,
 89     administrative records to attempt to determine     (Minute 1:35:00–1:38:00). It is no longer the Census Bureau’s plan to use state
        the residents for an undetermined number of        administrative records. See 2020 Program Management Review, April 2017
        the households that have not responded.            (PDF pg. 13, 17–18) https://www2.census.gov/programs-
                                                           surveys/decennial/2020/program-management/pmr-materials/04-21-
                                                           2017/pmr-update-testing-2017-04-21.pdf?# (listing only federal sources for
                                                           administrative records). The Census Bureau will continue to test these
                                                           operations and refine plans as necessary.
        State administrative data is often unreliable
        and of poor quality, and the quality of the
        information between states varies significantly.   It is no longer the Census Bureau’s plan to use state administrative records.
 90     Moreover, these databases generally do not         See ¶ 89, supra. The Census Bureau will continue to test these operations and
        include data that the census collects with         refine plans as necessary.
        respect to race, ethnicity, and the relationship
        of household members to each other.
        The Census Bureau has not yet reached
        agreements with all states to use the states’
                                                           It is no longer the Census Bureau’s plan to use state administrative records.
        administrative databases. If the Census Bureau
 91                                                        See ¶ 89, supra. The Census Bureau will continue to test these operations and
        fails to secure agreements with all states, this
                                                           refine plans as necessary.
        failure will result in inconsistent counting
        methodologies between states.




                                                                   A-16
                          Case 8:18-cv-00891-PWG Document 61 Filed 01/21/19 Page 37 of 37


FAC ¶                      Allegation                                               Changed Circumstances
        The Census Bureau plans to use state
        administrative data as a substitute for in-
        person enumeration only for those households
        that are already “hard-to-count,” including       It is no longer the Census Bureau’s plan to use state administrative records.
 92     communities of color. Using unreliable state      See ¶ 89, supra. The Census Bureau will continue to test these operations and
        data as the basis for compiling final census      refine plans as necessary.
        data for households that are disproportionately
        minority and low-income will lead to an even
        higher undercount for these groups.
        State administrative databases often lack         It is no longer the Census Bureau’s plan to use state administrative records.
 93     accurate data on young children and               See ¶ 89, supra. The Census Bureau will continue to test these operations and
        undocumented individuals.                         refine plans as necessary.
        Because many states do not collect data on
        race and ethnicity, using state administrative    It is no longer the Census Bureau’s plan to use state administrative records.
 94     data would create incomplete census records,      See ¶ 89, supra. The Census Bureau will continue to test these operations and
        and would harm communities of color during        refine plans as necessary.
        the post-2020 redistricting process.




                                                                  A-17
